        Case 1:17-cv-12473-NMG Document 141 Filed 04/10/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                     IN ADMIRALTY


In The Matter Of
                                                        C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



    RESPONDENTS/CLAIMANTS MICHAEL GREEN'S AND MARISA GREEN'S
  RESPONSE TO PETITIONER'S MOTION FOR LEAVE TO FILE REPLY [Dkt. 140]

       Now come Respondents/Claimants Marisa Green and Michael E. Green

(collectively “Green Claimants”) stating as follows in opposition to Petitioner's Motion

[Dkt. 140]:

       1.     The Petitioner has had ample opportunity to unfold its arguments before

this Court on issues relating to the Protective Order which seeks the destruction of

discovery materials. [Dkt. 124] Petitioner fails to explain how a Reply will advance the

Court's understanding and/or otherwise provide clarity. The issues are straightforward

and Petitioner's moving papers failed to show entitlement to the broad protective order it

seeks such that it should not now be allowed to try and rehabilitate its original motion

through its reply papers. The Green Claimants respectfully oppose the Petitioner's

Motion seeking a Reply.

       2.     Should this Court be inclined to grant the Petitioner's request for leave to

file a Reply [Dkt. 140], the Green Claimants respectfully request that the Court schedule




                                             1
        Case 1:17-cv-12473-NMG Document 141 Filed 04/10/19 Page 2 of 3



oral argument per Local Rule 7.1(d) on the Petitioner's Motion seeking a Protective

Order [Dkt. 124] in the belief that the Court will benefit from hearing from the parties.

Dated: April 10, 2019


                                           Respondents/Claimants Marisa Green and
                                           Michael Green, by their attorneys:

                                           Fulweiler llc

                                   By:     /s/ John K. Fulweiler
                                           ___________________________
                                           John K. Fulweiler, Esq. (PHV 9/6/2018)
                                           W.B. Franklin Bakery Building
                                           40 Mary Street
                                           Newport, RI 02840
                                           (401) 667-0977 -- Telephone
                                           (401) 656-2501 – Facsimile
                                           emcentee@fulweilerlaw.com
                                           Attorneys for Marisa Green and Michael E.
                                           Green

                                           Respondents/Claimants Marisa Green and
                                           Michael Green, by their attorneys:

                                           Karns Law Group

                                           /s/ Robert T. Karns
                                   By:
                                           Robert T. Karns, Esq. (BBO #260160)
                                           6 Valley Road
                                           Middletown, RI 02842
                                           (401) 841-5300 -- Telephone
                                           (401) 846-5999 – Facsimile
                                           robert@karnslaw.com
                                           (sarah@karnslaw.com)
                                           www.karnslaw.com
                                           Attorneys for Marisa Green and Michael E.
                                           Green

                                             2
       Case 1:17-cv-12473-NMG Document 141 Filed 04/10/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, this foregoing document was filed through
the ECF system and it is available for viewing and downloading from the ECF system
such that all appearing counsel have been served with this document by electronic
means.


                                                /s/ John K. Fulweiler
                                                __________________________
                                                John K. Fulweiler, Esq.




                                            3
